Citation Nr: 1221424	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  09-37 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected bilateral hammertoes. 

2. Entitlement to service connection for a bilateral knee disorder, to include as secondary to service-connected bilateral hammertoes. 

3. Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).

The Veteran served on active duty from April 1953 to February 1955.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. The appeal of the rating for bilateral hearing loss is from the initial evaluation assigned for that condition, since the effective date of service connection. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In April 2011, a videoconference hearing was held before a Veterans Law Judge (VLJ) of the Board. Relevant to this proceeding, in Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that           38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the VLJ noted the basis of the prior determination and noted the elements of the claims that were lacking to substantiate the claims for benefits. In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims. Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R.                       § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claims. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Board previously remanded this case in May 2011, and now after completion of the requested development, the case has returned for further appellate review. 

A decision is being issued on the increased rating claim for hearing loss.                The Veteran's service connection claims meanwhile are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on his part. 


FINDING OF FACT

The Veteran's bilateral hearing loss consists of impairment manifested by no worse than the numerical designations of Level V in the right ear, and Level III in the         left ear.     


CONCLUSION OF LAW

The criteria are not met for an initial evaluation higher than 10 percent for bilateral hearing loss. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist the Veteran

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

In regard to the claim on appeal for higher initial evaluation for service-connected disability, the requirement of VCAA notice does not apply. Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice. The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."      See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). This is the case here, in that the claim for service connection for bilateral hearing loss has been substantiated, and no further notice addressing the downstream disability rating requirement is necessary. In any event, the RO has provided November 2008 notice correspondence that directly addressed the evidentiary requirements to substantiate the claim on appeal. 

The RO (including the Appeals Management Center (AMC) on behalf of the RO) has taken appropriate action to comply with the duty to assist the Veteran in this case through obtaining VA outpatient records. There is no indication of private treatment records to obtain on the Veteran's behalf. The RO/AMC has arranged for the Veteran to undergo VA Compensation and Pension examination with respect to the claim being decided. See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition). Meanwhile, in support of his claim, the Veteran provided personal statements.      He testified at a Board videoconference hearing. There is no indication of any further relevant evidence or information which has not already been obtained.  Thus, the record as it stands includes sufficient competent evidence to decide          the claim. Under these circumstances, no further action is necessary to assist            the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R.           § 4.1 (2011). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for the disability, after already having established service connection for it, VA must consider the propriety of a staged rating that is indicative of changes in the severity of the course of his disability over time. In Fenderson v. West, 12 Vet. App. 119 (1999), the Court recognized a distinction between a veteran's dissatisfaction with an initial rating assigned following a grant of service connection and a claim for an increased rating of a service-connected disorder. In the case of the assignment of an initial rating for a disability following an initial award of service connection for that disability (the circumstances of the present appeal), separate ratings can be assigned for separate periods of time based on the facts found - "staged" ratings. See Fenderson, supra, at 125-26.

Under the applicable criteria disability ratings are determined by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). Hearing loss disability evaluations range from 0 percent to         100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.    VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.                The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test. The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss. The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity. For example, if the better ear has a numeric designation Level V and the poorer ear has a numeric designation Level VII, the percentage evaluation is            30 percent. See 38 C.F.R. § 4.85.

Relevant to the instant claim, the Veteran underwent VA Compensation and Pension examination in November 2008, during which he described having to ask for repetition a lot due to decreased hearing in the right ear more than the left.    He could not hear on the telephone most of the time, or hear well from people that were not right in front of him. He was not receiving any treatment for his condition. On the audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
85
85
70
LEFT
35 
35
80
90
85

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 88 percent in the left ear. It was further summarized that the effect of the condition on the claimant's daily activity was difficulty hearing people that          were not in front of him, and not hearing well on the telephone.

Upon re-examination in December 2010, audiological evaluation revealed puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
70
65
70
LEFT
30
20
55
75
80

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 92 percent in the left ear. The examination report further states the finding that the hearing loss condition had significant effects on occupation, due to hearing difficulty, but with no effects on usual daily activities. 


Also of record is an April 2012 VA audiogram indicating as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
70
65
70
LEFT
25
20
55
75
80

Speech audiometry again revealed speech recognition ability of 88 percent in the right ear and of 92 percent in the left ear.

Considering the applicable rating criteria, the Board must deny the claim for an evaluation in excess of 10 percent for the Veteran's bilateral hearing loss. Upon review of each of the foregoing studies, the one which reveals the most pronounced findings as to the severity of hearing loss is that from the November 2008 VA Compensation and Pension examination. Given the audiometric findings and speech recognition scores therein under the conventional hearing loss rating criteria, this VA examination establishes no worse than designated Level III hearing loss in both right and left ears, pursuant to 38 C.F.R. § 4.85, Table VI -- commensurate with a noncompensable (0 percent) disability evaluation. That having been said, the hearing loss demonstrated in the right ear specifically is consistent with an "exceptional pattern" of hearing impairment, such that the respective level designations of hearing loss would be raised to Level V based entirely on audiometric test findings without inclusion of speech recognition scores. See 38 C.F.R. § 4.86 (outlining circumstances under which VA will adjudicate claims involving exceptional patterns of hearing impairment). Therefore, combining the Level V for the right ear with Level III for the left ear, pursuant to Table VIa, this amounts to an overall 10 percent disability evaluation. However, no greater rating is assignable, based only on the schedular rating criteria. Apart from the audiological data conveyed above, there is no other legal basis upon which to objectively review the severity of the Veteran's bilateral hearing loss under the VA Rating Schedule. Moreover, as stated, the more recent studies if anything show lesser overall severity of hearing loss, and thus would not by themselves substantiate any higher evaluation than 10 percent.       

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there initially is no basis to find that the Veteran's bilateral hearing loss presents such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly as the applicable rating criteria are thorough, and he does not manifest nor describe symptomatology outside of that criteria.                      See generally, Martinak v. Nicholson, 21 Vet. App. 447, 453-54 (2007) (determining that the procedure of audiometric testing in a sound-controlled room, contrary to the claimant's assertions, was sufficient for rating purposes). Thus,         the Board cannot conclude that the Veteran's condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate. The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue. Regardless, the Board will give these stages due consideration. 

However, the Veteran has not shown that his service-connected disability under evaluation has caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular rating. In this regard,             the Board has duly considered the additional holding set forth in Martinak, supra that in view of potential entitlement to an extraschedular rating, a VA audiological examiner should describe the effect of hearing loss on occupational functioning and daily activities, and finds this obligation has been complied with. The November 2008 VA examiner considered the Veteran's report of difficulty hearing in the course of ordinary life, including during telephone conversations. Nonetheless, there is no definitive showing of an exceptional or unusual impact upon employment capacity occasioned by hearing loss alone, particularly were the Veteran to potentially utilize a hearing amplification device. In addition to the absence of marked impact upon occupational functioning, the Veteran's service-connected disorder also has not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for an initial rating in excess of 10 percent for bilateral hearing loss. This determination takes into full account the potential availability of any "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claim under review. The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     


ORDER

An initial evaluation in excess of 10 percent for bilateral hearing loss is denied.

REMAND

The Board finds that further development of the Veteran's claims for service connection is warranted, to consist of a more comprehensive opinion addressing the etiology of claimed bilateral hip and bilateral knee disorders. 

Applicable VA law provides for secondary service connection. In this regard, service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability. 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).     
Under 38 C.F.R. § 3.310(b), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected. In reaching this determination as to aggravation of a nonservice-connected disability, the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition)                       is compared to the current level of severity of the nonservice-connected disease or injury. See Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later codified at                38 C.F.R. § 3.310(b).

The Veteran's contention is that he developed bilateral knee and hip conditions secondary to service-connected bilateral hammertoes, due to an altered gait required to compensate for bilateral foot impairment.

Previously, in September 2001 the Veteran underwent VA Compensation and Pension examination for the underlying condition of bilateral hammertoes. At that time, a medical opinion was obtained stating as follows:

	With regard to the Veteran's occupation and the effect on his daily living,
	he is unable to walk to for more than 200 feet without pain in the toes and
	hips. He had an unsteady gait, which puts him at risk for falls. This is 	presumed to be secondary to the hammertoe formation, the chronically
	altered gait, traumatic arthritis and osteoarthritis of the hips and knees. 

In September 2008, directly in connection with this claim, Dr. E.M., private physician treating the Veteran, stated that the Veteran's "deformities on both feet resulted in deterioration and degenerative arthritis in both knees and hips."

Thereafter, the Veteran underwent a March 2009 VA Compensation and Pension examination of the feet, as well as for the claimed bilateral hip and knee conditions. The opinion proffered was that degenerative arthritis of both hips and both knees with total hip replacement of the right hip, and total replacement of both knees    was not likely caused by or a result of hammertoes of both feet, and that those claimed conditions were instead due to age related wear and tear and degeneration of joints. 

Pursuant to the Board's prior remand directive, a July 2011 supplemental opinion was obtained from the March 2009 VA examiner better addressing the subject of secondary service connection. The VA examiner opined that the claimed bilateral hip and knee conditions "were not likely caused by or a result of service-connected hammertoes of both feet and also not likely aggravated or permanently worsened  by service-connected hammertoes of both feet" (emphasis added). The stated rationale was that degenerative arthritis of joints was a normal wear and tear process of articular surfaces of joints due to age, occupation and/or other events including trauma or injuries which lead to degeneration of joints. Further stated was that there was no etiological relationship between hammertoes and degenerative arthritis of the knees and hips, as hammertoes "do not cause" degenerative changes in knees or hips and also "do not aggravate" degenerative changes in knees and hips.

Thus far, the Board has before it the September 2001 VA medical opinion which identifies the potential impact of bilateral hammertoes upon the Veteran's gait mechanics, even if not expressly setting out the consequences of such. As well, there is the September 2008 private physician's statement that foot problems resulted in deterioration of the knees and hips, but not fully explaining how this  was the case. Both statements are supportive of the Veteran's claims for service connection, but do not offer a comprehensive and persuasive medical opinion.

On the other hand, there is the March 2009 VA examiner's opinion, with the      July 2011 addendum opinion. The Board recognizes that the more recent addendum opinion properly addresses both initial causation and chronic aggravation as theories of recovery. Nonetheless, the opinion given clearly overlooks entirely the factual basis of entitlement raised by the Veteran -- that the altered gait mechanics from the bilateral hammertoes are what ultimately caused disability to the bilateral hip and knees. Unfortunately, without addressing the possibility of altered gait mechanics (as the September 2001 VA medical opinion suggested, if obliquely)   the identified medical opinion is not persuasive. 

Therefore, the Board sees no choice but to remand this case for an opinion by another VA examiner. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011);    38 C.F.R. § 3.159(c)(4) (2011) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

Accordingly, these claims are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

1. The RO/AMC should schedule the Veteran for a VA examination with an orthopedist, if possible, pertaining to a claimed bilateral hip and bilateral knee conditions. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail.

The VA examiner should opine as to whether the Veteran's diagnosed bilateral hip condition is at least as likely as not (50 percent or greater probability) proximately due to or secondary to his service-connected bilateral hammertoes. The examiner should consider both initial causation of a bilateral hip condition by the bilateral hammertoes, and the possibility that the claimed bilateral hip condition has been permanently aggravated by the same. (For purposes of this analysis, aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.)

The VA examiner should then opine as to whether the Veteran's diagnosed bilateral knee condition is at least         as likely as not (50 percent or greater probability) proximately due to or secondary to his service-connected bilateral hammertoes. The examiner should consider both initial causation of a bilateral knee condition by the bilateral hammertoes, and the possibility that the claimed bilateral knee condition has been permanently aggravated by the same. 

The VA examiner is reminded of the need to provide a complete and thorough rationale for all conclusions reached. For instance, if it is determined that the diagnosed condition is age-related or due to outside activities, please specify exactly why this is the case. Please further give express mention and consideration  of the Veteran's averred theory of entitlement, which is that altered gait mechanics from the bilateral hammertoe disability proximately caused or alternatively, permanently aggravated other orthopedic pathology over time.

The examiner is also requested to indicate citation to and consideration of the prior September 2001 VA examiner's opinion, the September 2008 private physician's opinion, and the March 2009 VA examiner's opinion (with July 2011 addendum) all addressing the issue of secondary service connection. 

2. A review of the claims file should then be undertaken. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

3. Thereafter, the RO/AMC should readjudicate the claims for service connection for bilateral hip and bilateral knee conditions. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before  the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.           §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


